[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-12116                ELEVENTH CIRCUIT
                                                          DECEMBER 2, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                    D. C. Docket No. 08-21049-CR-AJ

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ROBERT O'DANIEL ELLIS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (December 2, 2009)



Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Robert O’Daniel Ellis appeals his 48-month sentence, imposed following his

guilty plea for illegal re-entry into the United States after deportation in violation

of 8 U.S.C. §§ 1326(a) and (b)(2). Ellis asserts U.S.S.G. § 2L1.2 is unreasonable

where the only offense characteristic it takes into consideration is the defendant’s

criminal history, and the imposition of 48 months’ imprisonment was unreasonable

in his case because it was based on a 16-point enhancement in his criminal offense

category for a crime he committed over 25 years ago.

       The Government contends this Court should not address Ellis’s claim that

U.S.S.G. § 2L1.2 is unreasonable because he invited the district court to sentence

him pursuant to that section. Ellis filed no objections to the PSI and specifically

told the district court at sentencing he agreed with the calculations in the PSI. The

Government argues Ellis has waived the right to appeal this asserted error because

he invited it.

       “In the Eleventh Circuit, the doctrine of invited error is implicated when a

party induces or invites the district court into making an error.” United States v.

Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009) (quotations omitted). “Where a

party invites error, the Court is precluded from reviewing that error on appeal.” Id.

Ellis did not object to the asserted inherent unreasonableness in § 2L1.2. In fact,

his counsel stated that he “agreed” with the PSI calculations in his case, and



                                            2
requested a sentence of “46 months or the least amount of incarceration that the

Court sees fit.” The court sentenced Ellis just above the low end of the Guidelines

range after Ellis’s counsel agreed with the Guidelines range and made no

objections to the PSI. Therefore, because Ellis invited the error, if any, of which

he now complains, we are precluded from reviewing that error on appeal. See

Brannan, 562 F.3d at 1306. Thus, we affirm.1

       AFFIRMED.




       1
          Ellis specifically requested a sentence two months lower than the one imposed. To the
extent he challenges the overall reasonableness of his sentence apart from the application of § 2L1.2,
we conclude the district court’s sentence was both procedurally and substantively reasonable. See
Gall v. United States, 128 S. Ct. 586, 597 (2007).

                                                  3